ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Abhay Watwe on 04/20/2021.

Claims 2 and 14 have been cancelled.
Claims 1, 3-11, 13, 17 and 19-20 have been amended to:

1.	(Currently Amended) An engine control method, comprising:
	operating a dual fuel internal combustion engine including a plurality of cylinders configured to receive a liquid fuel and a gaseous fuel;
	determining a cylinder deactivation event; and
	entering a cylinder deactivation mode after determination of the cylinder deactivation event, including:
identifying a first subset of cylinders to be deactivated from among the plurality of cylinders;
gradually reducing a quantity of the gaseous fuel relative to the liquid fuel from an initial quantity over a phase out period and then ceasing injection of the gaseous fuel for all cylinders in the plurality of cylinders;

increasing the quantity of the gaseous fuel relative to the liquid fuel over a phase in period for the remaining cylinders

3.	(Currently Amended) The engine control method of claim 1, wherein the quantity of the gaseous fuel relative to the liquid fuel is increased to the initial quantity 

4.	(Currently Amended) The engine control method of claim 1, wherein determining the [[a]] cylinder deactivation event 
	monitoring an engine load and an engine speed of the dual fuel internal combustion engine; and
	determining the cylinder deactivation event when the engine load is below a threshold load and the engine speed is below a threshold speed for a predetermined period of time.

5.	(Currently Amended) The engine control method of claim 4, wherein determining the [[a]] cylinder deactivation event further includes:
	
temperature range; and
	determining whether one or more diagnostic faults have not been triggered.

6.	(Currently Amended) The engine control method of claim 1, wherein determining the [[a]] cylinder deactivation event 
	receiving a cylinder deactivation mode input from an operator.

7.	(Currently Amended) The engine control method of claim 3 wherein the phase out period is a first phase out period and the phase in period is a first phase in period, the engine control method further including:
	continuing to operate the remaining cylinders for a first deactivation cycle;
	identifying a second subset of cylinders to be deactivated from among the remaining cylinders;
	reducing the quantity of the gaseous fuel relative to the liquid fuel from the initial quantity over a second phase out period and then ceasing injection of the gaseous fuel for all the remaining cylinders;
	deactivating the second subset of cylinders by ceasing injection to the second subset of cylinders while operating a third subset of cylinders with the liquid fuel, the third subset of cylinders including cylinders in the remaining cylinders other than the second subset of cylinders; and


8.	(Currently Amended) The engine control method of claim 1, wherein the phase in period is a first phase in period, the engine control method further including:
	exiting the cylinder deactivation mode, including:
ceasing injection of the gaseous fuel while continuing to inject liquid fuel into the remaining cylinders;
activating the first subset of cylinders including injecting liquid fuel into the first subset of cylinders; and
injecting gaseous fuel into all cylinders in 

9.	(Currently Amended) An engine control method, comprising:
	operating a dual fuel internal combustion engine including a first subset of cylinders and a second subset of cylinders configured to receive a liquid fuel and a gaseous fuel, a liquid fuel control module, a first gaseous fuel control module associated with the first subset of cylinders, and a second gaseous fuel control module associated with the second subset of cylinders;
	determining a cylinder deactivation event;
	entering a cylinder deactivation mode after determination of the cylinder deactivation event, including:
relative to the liquid fuel from an initial quantity over a phase out period and then cease injection of the gaseous fuel in the first subset of cylinders and the second subset of cylinders 
deactivating the first subset of cylinders by instructing the liquid fuel control module to cease injection of the liquid fuel into the first subset of cylinders while continuing to inject liquid fuel into the second subset of cylinders; and
instructing the second gaseous fuel control module to increase the quantity of the gaseous fuel relative to the liquid fuel to the initial quantity over a first phase in period for the second subset of cylinders
	exiting the cylinder deactivation mode, including:
instructing the second gaseous fuel control module to gradually reduce the [[a]] quantity of the gaseous fuel relative to the liquid fuel from the initial quantity in the second subset of cylinders 
activating the first subset of cylinders by instructing the liquid fuel control module to inject the liquid fuel into the first subset of cylinders; and
instructing the first gaseous fuel control module and the second gaseous fuel control module to increase the quantity of the gaseous fuel relative to the liquid fuel to the initial quantity in the first subset of cylinders and the second subset of cylinders 

10.	(Currently Amended) An engine control system, comprising:
	a dual fuel internal combustion engine including a plurality plurality a 
	a fuel system including a liquid fuel source and a gaseous fuel source;
	a controller, a liquid fuel control module, and at least one gaseous fuel control module, each of the controller, the liquid fuel control module, and the at least one gaseous fuel control module associated with the first subset of cylinders and the second subset of cylinders and communicatively connected over a network;
	the controller having an operating mode in which the plurality 
	the controller in the operating mode being configured to instruct the liquid fuel control module and the at least one gaseous fuel control module to operate the plurality plurality 
	the controller in the cylinder deactivation mode being configured to:
instruct the at least one gaseous fuel control module to gradually reduce a quantity of the gaseous fuel relative to the liquid fuel from an initial quantity over a phase out period and then cease injection of the gaseous fuel for plurality plurality 
instruct the liquid fuel control module to deactivate the first subset of cylinders by ceasing injection of the liquid fuel into the first subset of cylinders after the phase out period while continuing to inject liquid fuel into the second subset of cylinders; and
instruct the liquid fuel control module and the at least one gaseous fuel control module to transition to the dual fuel mode in the second subset of cylinders over a phase in period after the first subset of cylinders are deactivated

11.	(Currently Amended) The engine control system of claim 10, wherein in the dual fuel mode, the controller is configured to:
	instruct the liquid fuel control module to inject a quantity of the liquid fuel into each active cylinder of the dual fuel internal combustion engine, and instruct the at least one gaseous fuel control module to inject the [[a]] quantity of the gaseous fuel into each active cylinder of the dual fuel internal combustion engine.

13.	(Currently Amended) The engine control system of claim 10, wherein the transition to the dual fuel mode in the second subset of cylinders over the phase [[-]]in period further includes:
to the initial quantity over the phase in period for the second subset of cylinders.

17.	(Currently Amended) The engine control system of claim 15, wherein the controller is configured to determine a cylinder deactivation event when:
	an engine load is below a threshold load and an engine speed is below a threshold speed for a predetermined period of time;
	one or more of a coolant temperature, an intake manifold temperature, an ambient temperature, and an inlet air temperature are within a specified temperature range;[[,]] and
	no diagnostic faults have been triggered.

19.	(Currently Amended) The engine control system of claim 13 wherein the phase out period is a first phase out period and the phase in period is a first phase in period, and wherein the controller is further configured to:
continue operating the second subset of cylinders for a first deactivation cycle; and
	deactivate the second subset of cylinders after the first deactivation cycle and reactivate the first subset of cylinders by:
instructing the at least one gaseous fuel control module to reduce the [[a]] quantity of the gaseous fuel relative to the liquid fuel from the initial quantity over a second phase out period and then cease injection of the gaseous fuel for 
instructing the liquid fuel control module to cease injection of the liquid fuel into the second subset of cylinders and initiate injection of the liquid fuel into the first subset of cylinders; and
instructing the at least one gaseous fuel control module to increase the quantity of the gaseous fuel relative to the liquid fuel over a second phase in period for the first subset of cylinders.

20.	(Currently Amended) The engine control system of claim 10, wherein the phase in period is a first phase in period and the controller is further configured to exit the cylinder deactivation mode by 
	instructing the at least one gaseous fuel control module to cease injection of the gaseous fuel into the second subset of cylinders while instructing the liquid fuel control module to inject the liquid fuel into the first subset of cylinders and the second subset of cylinders; and
	instructing the at least one gaseous fuel module to inject the gaseous fuel into the first subset of cylinders and the second subset of cylinders to increase the quantity of the gaseous fuel relative to the liquid fuel over a second phase in period.


Reasons for Allowance
Claims 1, 3-11, 13 and 15-20 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art does not teach a dual fuel engine controller/method configured such that, in a cylinder deactivation mode, the supply of gaseous fuel is first reduced relative to the supply of liquid fuel for all of the cylinders of the dual fuel engine, then the gaseous fuel supply is ceased for all of the cylinders while still continuing to operate all of the cylinders with liquid fuel, then a first subset of the cylinders are deactivated (such that the first subset of cylinders receives no gaseous or liquid fuel), and then the supply of gaseous fuel to the remaining (or second subset) of cylinders is increased (e.g., to compensate for the deactivated first subset of cylinders).
The closest prior art of record is that of WO 2016154086 (Kolhouse), such that Kolhouse teaches a comparable dual fuel engine controller/method, however, the controller/method per Kolhouse is configured such that only a targeted subset of cylinders have the gaseous fuel supplied thereto reduced and then ceased (rather than all of the cylinders), and to this extent, the overall operation and/or performance of the dual fuel engine claimed is substantially different from that of the dual fuel engine per Kolhouse.
e.g., the cylinder deactivation mode of the dual fuel engine claimed does not entail turning the dual fuel engine off, and turning the dual fuel engine per Kolhouse completely off would go against the intended functionality/principles of operation of the dual fuel engine, since Kolhouse does not intend to ever transition from an operating/running engine state to a completely off engine state]; [e.g., the targeted subset of cylinders per Kolhouse entails ceasing both the liquid and gaseous fuel supplies to the targeted subset of cylinders, rather than reducing and ceasing gaseous fuel to all of the cylinders to then operate in a liquid fuel-only mode, then deactivating a subset of the cylinders, and then readmitting/increasing the gaseous fuel to the remaining cylinders/subset of the cylinders that were not deactivated].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747